
	

113 HRES 47 IH: Expressing the sense of the House of Representatives that the Citizens’ Stamp Advisory Committee, as an entity of the United States Postal Service, should issue a commemorative stamp in honor of the holiday of Diwali.
U.S. House of Representatives
2013-01-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		1st Session
		H. RES. 47
		IN THE HOUSE OF REPRESENTATIVES
		
			January 25, 2013
			Mrs. Carolyn B. Maloney of New
			 York (for herself, Ms. Meng,
			 and Ms. Bera of California) submitted
			 the following resolution; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives that the Citizens’ Stamp Advisory Committee, as an entity of
		  the United States Postal Service, should issue a commemorative stamp in honor
		  of the holiday of Diwali.
	
	
		Whereas Diwali, also referred to as the festival of
			 lights, is an Indian holiday that also marks the beginning of the Hindu
			 New Year;
		Whereas Diwali celebrates the triumph of good over evil,
			 the awareness of one’s inner light, the dispelling of ignorance, and bringing
			 peace and joy through the awakening gained from this higher knowledge;
		Whereas the holiday of Diwali is observed in America, and
			 across the globe, by Hindus, Sikhs, Christians, Jains, and Buddhists;
		Whereas as one of the world’s oldest religious holidays,
			 Diwali serves not only as a time for celebration, but also as a time for
			 communities and families to come together in spiritual enlightenment;
		Whereas the practice of Diwali has survived political,
			 economic and social changes throughout history, while always carrying the
			 universal symbolism of the victory of light, goodness, knowledge, and
			 truth;
		Whereas the United States Postal Service, through the
			 decisions of the Citizens’ Stamp Advisory Committee, has issued stamps for
			 other popular holidays in the United States, including Christmas, Kwanzaa,
			 Hanukkah, and Eid;
		Whereas the United States Postal Service is yet to issue a
			 stamp in honor of the holiday of Diwali; and
		Whereas issuing a postage stamp honoring the holiday of
			 Diwali is fitting and proper: Now, therefore, be it
		
	
		That it is the sense of the House of
			 Representatives that—
			(1)the United States
			 Postal Service should issue a postage stamp honoring the holiday of Diwali;
			 and
			(2)the Citizens'
			 Stamp Advisory Committee should recommend to the Postmaster General that such a
			 stamp be issued.
			
